DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-10) in the reply filed on 11/13/2020 is acknowledged.
Claim 11 has/have been withdrawn from consideration as being drawn to non-elected subject matter, and claims 1-10 have been considered on the merits.

Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 13/390,225, now US PAT. 10,119,120, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The instant application is a CIP of the ‘225 application (‘120 patent), and the ‘225 application does not disclose the negative limitation directed to the .
Therefore, the earliest filed date of the instant application is 9/25/2018.
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-3, 5-7 and 9-10 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Chambers et al. (2013, Nature Biotechology)
Chambers et al. teach a method of differentiating human ES and iPS cells into neural lineage by steps comprising rendering cells to single cells using accutase plated 2 in the presence of MEF-conditioned hESC media containing 10 ng/ml FGF-2 and 10 M Y-27632 (p. 6-7, Material and Methods; “Cells and culture conditions”, “Neural and nociceptor induction”). It is understood that Y-27632 is a ROCK inhibitor according to the instant specification (see para. [0062]).
Chambers et al. teach that the neural differentiation was initiated when the cells were confluent using KSR media and to inhibit SMAD signaling, 100 nM LDN-193189 and 10 M SB431542 were added on days 0 through 5 (p. 7, 1st para.).
Chambers et al. do not disclose any inhibitor of Wnt signaling pathway utilized in the method, and thus, meet the limitation.
	The MEF of Chambers et al. is mouse embryonic fibroblast, and it is well known in the art as a feeder cell layer (see paragraph [0054] of the instant specification), thus, it would meet the limitation of feeder cells that is a stromal cell (fibroblast) of claims 2-3.
	Thus, the reference anticipates the claimed subject matter. 
 
Claim(s) 1-10 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Takahashi et al. (US 2012/0142093)
Takahashi et al. teach a method of inducing differentiation of embryonic stem cells (ESCs) or induced embryonic stem cells (iPSCs) into a neural precursor cell by culturing the pluripotent stem cells in the presence of a ROCK inhibitor including Y-27632 (para. 59, 79), and culturing the ROCK inhibitor treated cells in the presence of 
Regarding the limitation directed to the culture medium that does not comprise an inhibitor of Wnt signaling pathway, Takahashi et al. do not particularly disclose the limitation. However, the entire document of Takahashi et al. is silent on the use of any inhibitor of Wnt signaling pathway, and thus, it is considered that the teaching of Takahashi et al. would inherently meet the limitation.
STO cells taught by Takahashi et al. is mouse embryonic fibroblast (para. 52; p.10, claims 3-4).
Takahashi et al. teach the culture medium being serum free and the culture forms an embryoid body (para. 6 and 64; p.10, claim 5), and a Matrigel coated dish without feeder cells for differentiation (para. 6; para. 63).
Takahashi et al. teach that SB431542 or A-83-01 is preferred as a TGFb family inhibitor among several species belonging to the inhibitors (para. 49).
Thus, the reference anticipates the claimed subject matter. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
4 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chambers et al. as applied to claims 1-3, 5-7 and 9-10 above, and further in view of Watanabe et al. (2007, Nature Biotechnology; IDS ref.)
Regarding the serum-free medium (claim 4), Chambers et al. teach the use of knockout serum replacement (see p.6, Cells and culture conditions), and this medium is considered as serum-free. 
Regarding the EB formation prior to the differentiation induction, Chambers et al. do not teach the limitation. 
Watanabe et al. teach the method of treating ROCK inhibitor including Y-27632 in the hES cells for neural differentiation. Watanabe et al. teach two different methods: (1) hES cells as clumps detached from the feeder layer, dissociated, and contaminating MEF cells being removed prior to the treating with Y-27632 (p.685, 1st col., Maintenance culture of hES cells; ROCK inhibitor treatment and transfection); and (2) SFEB (serum-free culture of embryoid body-like aggregates) culture of hES cells after dissociating hES cells in serum-free differentiation medium, and then Y-27632 being added to the culture medium (p.683-684; Fig. 3e,f; p.685, Methods:SFEB culture with Y-27632).
It would have been obvious to a person skilled in the art to use the embryonic stem cells under SFEB culture as taught by Watanabe et al. in the method of Chambers et al. Since Watanabe et al. is substantially similar as the method of Chambers et al. in differentiating hES cells into neural lineage using a ROCK inhibitor, Y-27632 and an alternative way of using SFEB culture, one skilled in the art would recognize that the SFEB culture taught by Watanabe et al. could be used in the method of Chambers et al. as an alternative with a reasonable expectation of success.
. 

Claim 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chambers et al. as applied to claims 1-3, 5-7 and 9-10 above, and further in view of Yamanaka et al. (US2013/0089870)
	Regarding the limitation directed to the TGFb family inhibitor being A-83-01 (claim 8), Chambers et al. do not teach the limitation.
	Yamanaka et al. teach a method of differentiating hiPSCs to neural cells using BMP inhibitor including LDN-193189, and TGFb family inhibitor including SB431542 or A-83-01 (para. 41; p.9, claim 9).
	It would have been obvious to a person skilled in the art to use A-83-01 as an art-recognized equivalent to SB431542 as a TGFb family inhibitor taught by Yamanaka et al. for the method of Chambers et al. in differentiating pluripotent stem cells (i.e. iPSCs) into neural cells with a reasonable expectation of success.
	Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 
 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,119,120. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘120 patent disclose every subject matter disclosed in the claims of the instant application except the method does not include an inhibitor of Wnt signaling pathway. However, since the claims of the ‘120 patent do not require any inhibitor of Wnt signaling pathway, and the substances included to the culture medium exclude any other than LDN-193189 and a TGFb family inhibitor from SB431542 and A-83-01, it would have been obvious to a person skilled in the art not to use any Wnt inhibitor in the method of the ‘120 patent. Therefore, the claims of the ‘120 patent render the claims of the instant application obvious.

Conclusion
No claim is allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAEYOON KIM whose telephone number is (571)272-9041.  The examiner can normally be reached on 9-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TAEYOON KIM/           Primary Examiner, Art Unit 1632